Citation Nr: 9914953	
Decision Date: 05/27/99    Archive Date: 06/07/99

DOCKET NO.  96-46 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an annual clothing allowance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from August 1959 to August 
1962.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  


FINDING OF FACT

The veteran does not have a service-connected disability that 
requires the wearing or use of a prosthetic or orthopedic 
appliance that tends to wear out or tear clothing; and he 
does not use medication prescribed by a physician for a 
service-connected skin disorder that causes irreparable 
damage to his outer garments.  


CONCLUSION OF LAW

The criteria for a VA clothing allowance have not been met 
and the claim lacks legal merit.  38 U.S.C.A. § 1162 (West 
1991& Supp. 1998); 38 C.F.R. § 3.810 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is service connected for ulnar neuropathy, right 
postoperative; weakness of the MG VI due to amputation of the 
olecranon region of the triceps insertion, right; and disk 
use atrophy of the right trapezius muscle.  


In order to establish entitlement to an annual clothing 
allowance, the Chief Medical Director or Designee of a VA 
medical facility must certify that the veteran wears or uses 
a prosthetic or orthopedic appliance (including a wheelchair) 
because of a service-connected disability that tends to wear 
out or tear his clothing; or uses medication prescribed by a 
physician for a service-connected skin disorder that causes 
irreparable damage to his outer garments. 38 U.S.C.A. § 1162 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.810(1998).  

The veteran contends that he is entitled to a VA clothing 
allowance since he has to wear a lotion prescribed by his 
physician for the relief of pain.  He argues that this lotion 
stains and soils his shirt sleeves.  A VA prescription order 
shows that Capsaicin has been prescribed.  The Board is 
sympathetic to this argument. However, the law and 
regulations only authorize a clothing allowance where the 
service connected disability requires the use of a prosthetic 
or orthopedic device or in certain circumstances where 
medication is prescribed for a service connected skin 
disease.  

There is of record an August 1996 memorandum from the 
Associate Medical Center Director/Prosthetic Service in which 
it is reported that the veteran's records had been reviewed 
and that the veteran does not wear or use a prosthetic or 
orthopedic appliance for his service-connected disability.  
In an April 1998 memorandum, it is reported by the Staff 
Assistant/Acting Chief of the Prosthetic and Sensory Aids 
Service that the veteran is not service connected for a skin 
disability and is not entitled to an annual clothing 
allowance.  

The controlling regulation concerning this issue is specific. 
In the instant case it is not contended, nor is there any 
evidence, that the veteran uses prosthetic or orthopedic 
devices or has a service-connected skin disease.  Since the 
law and not the facts is dispositive, the claim must be 
denied as lacking legal merit. Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

Entitlement to a VA clothing allowance is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

